Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of claims filed on 08/28/2020 and further search, Claims 1- 19 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein second communication scheme being for executing a wireless communication with the communication device not via the access point after first type communication failed, in response to the second request signal different from the first being sent to the communication device, execute a second-type communication in conformity with the second communication scheme with the communication device via the wireless interface, the second-type communication including communicating second connection information with the communication device or if second type communication failed, request first signal of first type communication in first scheme establishing wireless connection with communication device and  the access point.
	Prior art teaches a terminal device may obtain a public key and target identification 
information from a communication device, search for the communication device via a wireless interface of the terminal device, based on the target identification information and a result of the search for the communication device.
	However, the prior art fails to teach the claimed limitation wherein second communication scheme being for executing a wireless communication with the communication device not via the access point after first type communication failed, in response to the second request signal different from the first being sent to the communication device, execute a second-type communication in conformity with the second communication scheme with the communication device via the wireless interface, the second-type communication including communicating second connection information with the communication device or if second type communication failed, request first signal of first type communication in first scheme establishing wireless connection with communication device and  the access point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647